Citation Nr: 1614779	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-40 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to an initial compensable rating for sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent for a right knee strain.  

6.  Entitlement to an initial compensable rating for residuals of sebaceous cyst debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from July 1978 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  In January 2014, the Board remanded the appeal for additional development.  The case has now been returned to the Board for further appellate action.  

The Veteran filed a timely substantive appeal with the denial of entitlement to service connection for a left knee disability in the February 2008 rating decision.  In January 2014, the Board remanded that issue for additional development.  In the August 2014 rating decision, the Veteran was granted service connection for a left knee disability.  There is no indication from the record that the Veteran has disagreed with the effective date or rating assigned for his left knee disability in that decision.  Therefore, the benefit sought on appeal has been granted in full, and the Board has limited its consideration accordingly.

The issues of entitlement to service connection for GERD and rhinitis-as well as the issues of entitlement to increased ratings for sinusitis, a right knee disability, and residuals of sebaceous cyst debridement-are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

A low back disability is not etiologically related to the Veteran's active service, and thoracolumbar spine arthritis was not present to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of thoracolumbar spine arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in April 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic and not acute and transitory. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has a back disability that is related to his active service.  He maintains that he injured his back in a motor vehicle accident (MVA) during active service and that he has continued to experience back pain since that time.

The Veteran has been granted entitlement to service connection for residuals of sebaceous cyst debridement.  Symptoms considered to be associated with that disability will not be considered in the determination of whether he is entitled to service connection for a low back disability.

STRs are silent for complaints of, or treatment for, a back disability.  In November 1981, the Veteran was involved in a MVA as reported.  However, at that time, the Veteran reported right leg and chin pain.  There is no indication from the record that the Veteran reported sustaining an injury to his back in the accident, to include experiencing back pain.  The Veteran was afforded periodic examinations in March 1985 and in August 1991.  There is no indication from those examination reports that the Veteran reported experiencing a chronic back disability at the time of those examinations, to include chronic pain or other symptoms.  In February 1999, the Veteran was afforded a separation examination.  At that time, he reported that he experienced recurrent back pain.  However, the examiner specifically noted that the pain was reported in conjunction with his history of pilonidal or sebaceous cysts.  The Veteran's spine was noted to be clinically normal upon examination, and there is no indication from the examination report that the Veteran had a back disability separate and distinct from the reported pain resulting from his sebaceous cyst at the time of his separation from active service.  

In July 1999, the Veteran was afforded a VA examination in conjunction with a claim of entitlement to service connection for various disabilities.  At that time, the Veteran reported that, since the removal of a sebaceous cyst on his back in 1994 while in active service, he had experienced constant pain, stiffness, and weakness in his lower left side.  The Veteran did not report pain separate and distinct from the pain related to the in-service removal of a sebaceous cyst.  X-rays taken of the lumbar spine at that time were within normal limits.  The examiner noted that a diagnosis of a low back disability could not be made as there were no objective findings to support a diagnosis.  

In a September 2013, the Veteran's private treatment provider, Dr. C.C., reported that he had been seeing the Veteran since January 2001 and that the Veteran had a diagnosis of right lower extremity sciatica due to spinal nerve impingement and traumatic arthritis.  Dr. C.C. opined that the Veteran's low back disability was as likely as not due to and a consequence of his active service.  In this regard, Dr. C.C. noted that he personally reviewed the Veteran's medical history (military medical records and his own offices clinical records) and reviewed the history of the Veteran's November 1981 in-service MVA and other traumatic events that destabilized his lower back while in active service.  Dr. C.C. noted that, in his experience and in the medical literature, it was known that as time passed traumatic injuries, torn muscles, ligaments, discs, etc. can worsen, resulting in a person not going for medical treatment until years after the injury.  Further, Dr. C.C. noted that his opinion was based on his examination of the Veteran; a review of the record; and his (the doctor's) education, training, and experience.  

The Board finds the September 2013 private medical opinion to be inadequate.  In this regard, the Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  Here, Dr. C.C. provided an opinion, but failed to provide a fully detailed and adequate rationale.  Dr. C.C. noted that the Veteran experienced a MVA and other traumatic events during service that destabilized his spine.  However, there is no evidence of record that the Veteran ever sought treatment for back pain during active service, let alone following his MVA.  Additionally, the general reference to "other traumatic events" is not specific enough to provide any real insight as to what events and circumstances Dr. C.C. based his opinion.  Additionally, Dr. C.C. indicated that the Veteran may have sustained a back injury in-service that did not get severe enough to warrant treatment until many years later.  However, that statement is too speculative in nature and does not adequately support the conclusion reached by Dr. C.C.  As the opinion is inadequate, it cannot serve as the basis of a grant of entitlement to service connection for a low back disability.  

At a June 2014 VA examination, the Veteran reported that he had low back pain that first occurred in the late 1970's and early 1980's, while in active service.  He reported that he was in a MVA in the 1980's which actually caused his back pain to worsen.  X-rays of the lumbosacral spine revealed mild degenerative disease of the lower thoracic and mid to lower lumbar spine.  

The examiner diagnosed degenerative arthritis of the spine and opined that it was less likely as not that the Veteran's low back disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the service records from 1978 to 1999 were negative for documentation of chronic low back pain.  The examiner noted that, at the time of his February 1999 separation examination, the Veteran marked "yes" to the question of recurrent back pain, which was ultimately assessed as a history of a cyst on the lower back, and there was no lumbar spine pathology noted.  While the Veteran reported back pain at his July 1999 VA examination, the X-rays were normal and there were no objective findings to support a diagnosis at that time.  The examiner noted that the current findings of "mild" degenerative changes were likely age-related and that the private treatment notes of record did not show the Veteran seeking treatment for back pain until several years following his separation from active service.

The Board finds that the June 2014 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the June 2014 VA examination and opinion report is the most probative evidence of record.  

Also of record is a September 2014 statement from the Veteran's spouse.  In her statement, she recalled the Veteran experiencing back pain since at least 1989.  She noted that the Veteran had told her that his back pain was a result of injuries suffered early in his military service, to include a MVA at Ft. Meade.  She reported that she had provided weekly physical therapy for the Veteran's back disability, but did not indicate when she started giving him physical therapy.  

The Board notes that the Veteran and other laypersons are generally competent to report observable symptomatology, such as pain, and that the Veteran is competent to report what occurred during service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the statements from the Veteran and his spouse that he experienced back pain while in active service, separate from the pain related to his sebaceous cyst, are not credible.  Specifically, those statements are inconsistent with the other evidence of record.  As noted, the STRs are silent for complaints of, or treatment for, back pain while the Veteran was in active service, specifically following his MVA in 1981.  As the Veteran was seen during service for a myriad of other medical complaints, the Board finds it unlikely that the Veteran would not have sought treatment for back pain had he actually been experiencing the symptoms.  Additionally, while the Veteran's spouse reported that he experienced back pain since 1989 that was not otherwise confirmed by the record.  Further, at his July 1999 VA examination, the Veteran reported pain associated with his sebaceous cyst removal and not a separate and distinct disability of the spine.  Additionally, there were no objective findings to support the diagnosis of a low back disability at that time.  The Board also notes that the June 2014 VA examiner has competently opined that the Veteran's current degenerative changes are likely age-related and not related to his active service and that opinion is the most probative evidence of record.  Because the statements from the Veteran and his spouse are not supported by the record, the Board finds that the statements that the Veteran experienced back pain during active service are not credible.

Further, while the Veteran is competent to report about what happened in service and observable symptomatology such as pain, he is not competent to link his current diagnosis of a low back disability to his active service.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

There is no indication from the record that the Veteran was diagnosed with thoracolumbar spine arthritis, or that thoracolumbar spine arthritis was shown, within one year of his separation from active duty.  Presumptive service connection is thus not applicable.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and that entitlement to service connection for a low back disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Board finds that the Veteran submitted a September 2014 statement that constitutes a timely notice of disagreement with the July 2014 rating decision denying entitlement to service connection for GERD; a July 2015 statement that constitutes a timely notice of disagreement with the ratings assigned for his right knee disability and residuals of sebaceous cyst debridement in the August 2014 rating decision; and a July 2015 statement that constitutes a timely notice of disagreement with the denial of entitlement to service connection for rhinitis and for the rating assigned for sinusitis in the March 2015 rating decision.  Further review of the record shows that the Veteran was not issued a statement of the case in response to those notices of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection GERD and rhinitis and entitlement to increased ratings for a right knee strain, sinusitis, and residuals of sebaceous cyst debridement.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to any of those issues, return that issue to the Board.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


